            Case 1-17-13567-cjf                           Doc 79           Filed 09/29/20 Entered 09/29/20 12:00:55                Desc Main
                                                                           Document     Page 1 of 7
                              UNITED STATES BANKRUPTCY COURT, WESTERN DISTRICT OF WISCONSIN
                                                          www.wiwb.uscourts.gov
                                         CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                        Original Plan
                                        Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                           3rd          Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

 DEBTOR: Terry W Bubb                                                      JOINT DEBTOR: Marion I Bubb                     CASE NO.:   17-13567
 SS#: xxx-xx-9427                                                          SS#: xxx-xx-2347
I.           NOTICES
             To Debtors:               Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended
                                       plans and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk
                                       pursuant to Local Rules 3015-1, 3015-2, and 3015-3.
             To Creditors:             Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your
                                       claim may be reduced, modified or eliminated.
             To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must
                             check one box on each line listed below in this section to state whether the plan includes any of the
                             following:
 The valuation of a secured claim, set out in Section III, which may result in a     Included                Not included
 partial payment or no payment at all to the secured creditor
 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security           Included                 Not included
 interest, set out in Section III
 Nonstandard provisions, set out in Section VIII                                     Included                 Not included
          TO ALL PARTIES:
          Unless otherwise provided for in this plan, the Trustee shall disburse payments in the following order: administrative
          expenses including trustee and attorney fees, secured claims, priority claims, general unsecured claims.
II.          PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE
             A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including
                trustee's fees beginning 30 days from the filing/conversion date. Debtor(s) will make payments by employer wage order,
                unless otherwise specified herein. The payments must be made for the Applicable Commitment Period, either 36 or 60
                months, or for a shorter period that is sufficient to pay allowed nonpriority unsecured claims in full.
                 1. $21,000 previously paid or to be paid.
                 2. $ 2,160 to be paid in October 2020.
                 3. $ 1,160 for 23 months starting in November 2020
             The total amount of estimated payments to the trustee: $49,840.00

             B. DEBTOR(S)' ATTORNEY'S FEE:                                             NONE          PRO BONO
 Total Fees: $500.00                                       Total Paid: $0.00                              Balance Due:   $500.00
 Payable prorate                                         /month (Months 1               to   1       )




III.         TREATMENT OF SECURED CLAIMS
             A. SECURED CLAIMS:                                          NONE
[Retain Liens pursuant to 11 U.S.C. §1325(a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 1       Creditor: WHEDA
         Address:201 Washington                                      Arrearage/Payoff on Petition Date   14,873.48
         Avenue; Suite 700; Madison, WI                              Arrears Payment (Cure)              PRORATE
         53703
                                                                     Regular Payment             652.83 /month
                                                                     (Direct)

LF-31                                                                                  Page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 1-17-13567-cjf                           Doc 79          Filed 09/29/20 Entered 09/29/20 12:00:55                      Desc Main
                                                                            Document     Page 2 of 7
                                                                                                                                    Debtor(s): Terry W Bubb
                                                                                                                        Marion I Bubb Case number: 17-13567

   Account No.:                                     Account No:
                                                    xxxxxx6342
   Other:
      Real Property                                                                            Check one below for Real Property:
              Principal Residence                                                                Escrow is included in the regular payments
              Other Real Property                                                                The debtor(s) will pay     taxes insurance directly
   Address of Collateral: Homestead legally described as: Part of
   the Northwest Quarter at the Northeast Quarter (NW 1/4 of NE
   1/4) lying Northeast of Grand Avenue, Section Twenty-two
   (22), Township Forty-eight (48), Range Thirteen (13), Town of
   Parkland, Douglas Co

      Personal Property/Vehicle
    Description of Collateral:



   2       Creditor: WHEDA
           Address:201 Washington                                      Supplemental Arrearage            2,083.97
           Avenue; Suite 700; Madison, WI
           53703

                                                                       Arrears Payment (Cure) PRORATE
   Account No.:
   Other:
      Real Property                                                                            Check one below for Real Property:
              Principal Residence                                                                Escrow is included in the regular payments
              Other Real Property                                                                The debtor(s) will pay     taxes insurance directly
   Address of Collateral:

      Personal Property/Vehicle
    Description of Collateral:  Homestead legally described as: Part of the Northwest Quarter at the Northeast Quarter (NW
                                                 1/4 of NE 1/4) lying Northeast of Grand Avenue, Section Twenty-two (22), Township
                                                 Forty-eight (48), Range Thirteen (13), Town of Parkland, Douglas Co



               B. VALUATION OF COLLATERAL:       NONE
                  IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
                  SECURING YOUR CLAIM IN THE AMOUNT INDICATED, A SEPARATE MOTION WILL ALSO BE SERVED
                  UPON YOU PURSUANT TO BR 7004 AND LR 3015-1.
               C. LIEN AVOIDANCE                              NONE

               D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall ot
                  receive a distribution from the Chapter 13 Trustee.
                          NONE
                          The debtor(s) elect to surrender to each secured creditor listed below the collateral that secures the creditor's claim.
                         The debtor(s) request that upon confirmation of this plan the automatic stay be terminated in rem as to the debtor(s)
                         and in rem and in personam as to any codebtor(s) as to these creditors.
                          Other:

E. DIRECT PAYMENTS:
                          NONE
                          The debtor(s) elect to make current payments directly to each secured creditor listed below. Nothing herein is
                         intended to terminate or abrogate the debtor(s)' state law contract rights.
         Name of Creditor                                       Account No.                         Description of Collateral (Address, Vehicle, etc.)
  Local Form 3015-1.1 12/01/2017                                                 Page 2 of 3
  Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 1-17-13567-cjf                           Doc 79       Filed 09/29/20 Entered 09/29/20 12:00:55                          Desc Main
                                                                       Document     Page 3 of 7
                                                                                                                                 Debtor(s): Terry W Bubb
                                                                                                                     Marion I Bubb Case number: 17-13567
       Name of Creditor                                       Account No.                        Description of Collateral (Address, Vehicle, etc.)
 1.    WHEDA                                                  xxxxxx6342                         Homestead legally described as: Part of the Northwest
                                                                                                 Quarter at the Northeast Quarter (NW 1/4 of NE 1/4)
                                                                                                 lying Northeast of Grand Avenue, Section Twenty-two
                                                                                                 (22), Township Forty-eight (48), Range Thirteen (13),
                                                                                                 Town of Parkland, Douglas Co
IV.          TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. §1322(a)(4)]
             A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                                    NONE

             B. PRIORITY TAX CLAIMS:                                 NONE

             C. DOMESTIC SUPPORT OBLIGATION(S):                                       NONE       CURRENT AND PAID OUTSIDE

             D. OTHER:                    NONE

V.           TREATMENT OF UNSECURED NONPRIORITY CREDITORS
             A. Pay      PRORATE                      /month
             Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
             B. If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
             C. SEPARATELY CLASSIFIED:                                NONE

VI.          EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay
             relief in this section shall not receive a distribution from the Chapter 13 Trustee.
                       NONE
VII.         INCOME TAX RETURNS AND REFUNDS:                                      NONE
VIII.        NON-STANDARD PLAN PROVISIONS:                                    NONE
                  Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
                 Local Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

             CLAIM OF JOHN JONES CONSTRUCTION PAID DIRECTLY.


                  Mortgage Modification Mediation

                   PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.
 /s/ Terry W Bubb                                     Debtor         September 28,         /s/ Marion I Bubb              Joint Debtor     September 28,
                                                                     2020                                                                  2020
 Terry W Bubb                                                        Date                  Marion I Bubb                                   Date

 /s/ John F. Hedtke                                                                                 September 28, 2020
 John F. Hedtke                                                                                     Date
 Attorney with permission to sign on Debtor(s)' behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.




Local Form 3015-1.1 12/01/2017                                               Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case 1-17-13567-cjf                       Doc 79          Filed 09/29/20 Entered 09/29/20 12:00:55   Desc Main
                                                                     Document     Page 4 of 7
                                                       UNITED STATES BANKRUPTCY COURT
                                                     FOR THE WESTERN DISTRICT OF WISCONSIN

 In re:         Terry W Bubb
                Marion I Bubb                                                    Chapter 13


                                                                                 Case No.: 17-13567


                                          REQUEST TO MODIFY CONFIRMED CHAPTER 13 PLAN


      1. The person requesting this plan modification is:

                The Debtor;

                The Chapter 13 Trustee;

                The holder of an unsecured claim Name:

      2. Service: A certificate of service must be filed with this request for plan modification, together with the modified
         Wisconsin Local Form 3015-1.1

      3. Designate one of the following:

                A copy of this proposed modification has been served on the parties (the debtor, the trustee, the United States
               Trustee and all creditors) as required by Fed. R. Bank. P. 3015(g); or

                A motion requesting limited service is being filed simultaneously with the Court.

      4. I request the following modification of the Chapter 13 Plan last confirmed by the Court:
          a. Provide for an initial $2,160 payment and then increase the Plan payment to $1,160
          per month for the duration of the Plan term.
          b. Pay 100% to all allowed unsecured timely filed nonpriority claims and eliminated
          lump sum payment from inheritance.
          c. Updated the payment to John Jones Construction.
          d. Pay Debtors' attorney $500 in additional fees.




Local Form No. 3015-1.2        12/01/2017
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
Case 1-17-13567-cjf     Doc 79   Filed 09/29/20 Entered 09/29/20 12:00:55       Desc Main
                                 Document     Page 5 of 7
                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF WISCONSIN


In Re: Terry and Marion Bubb                               Bankruptcy Case No.: 17-13567
                                                                              Chapter 13
                      Debtor(s).

                    NOTICE OF FILING OF MODIFIED CHAPTER 13 PLAN


      TO:    The Chapter 13 Trustee, The U.S. Trustee, and the Creditors and
             Parties in interest listed on the Certificate of Service.

      The Debtors have filed by and through their undersigned attorney a 3rd Modified
Chapter 13 Plan.

       PLEASE TAKE NOTICE that you must object to the 3rd Modified Plan and request a
hearing on or before October 20, 2020, if you do not want the 3rd Modified Plan to be
confirmed. Any objection and request for hearing must be filed with the Court and served on
the undersigned attorney. If no objection and request for hearing is filed, the Court may
confirm the Modified Plan without a hearing.

             Dated this 29th day of September 2020.


                                                /s/John F. Hedtke
                                                John F. Hedtke, #167666
                                                Attorney for Debtor(s)
                                                1217 East First Street
                                                Duluth, Minnesota 55805
                                                (218) 728-1993


The Court’s Address is:
US Bankruptcy Court
500 South Barstow Street
Eau Claire, WI 54702
           Case 1-17-13567-cjf                       Doc 79          Filed 09/29/20 Entered 09/29/20 12:00:55        Desc Main
                                                                     Document     Page 6 of 7

                                                               United States Bankruptcy Court
                                                                     Western District of Wisconsin
            Terry W Bubb
 In re      Marion I Bubb                                                                            Case No.   17-13567
                                                                                  Debtor(s)          Chapter    13



                                                          PROOF OF SERVICE BY MAIL


On September29, 2020, I served the Notice of Filing of Modified Plan, Request to Modify Confirmed Plan and
Modified Plan on the parties listed below, by placing true and correct copies thereof enclosed in a sealed
envelope with postage thereon fully prepaid, in the United States Mail at Duluth, MN addressed as follows:

 Capital One Bank
 1680 Capital One Dr
 Mc Lean, VA 22102-3407
 Check N Go Of Wisconsin, Inc.
 1708 Belknap St
 Superior, WI 54880-2530
 Check'n Go
 100 Commercial Dr
 Fairfield, OH 45014-5556
 Codilis, Moody & Circelli, PC
 Matt Comella
 10437 Innovation Drive
 Suite 253
 Milwaukee, WI 53226
 John Jones Construction
 2118 Pennsylvania Avenue
 Superior, WI 54880
 LVNV Funding
 3033 Campus Drive
 Suite 250
 Minneapolis, MN 55441
 Messerli & Kramer
 3033 Campus Dr Ste 250
 Plymouth, MN 55441-2662
 Sams Club
 Discover
 PO Box 960013
 Orlando, FL 32896-0013
 Speedy Cash
 PO 780408
 Wichita, KS 67278
 Speedy Loan
 1624 Tower Ave
 Superior, WI 54880-2534
 Till, Salzer & Blank, Ltd.
 Theodore Salzer
 1225 Tower Ave Ste 318
 Superior, WI 54880-1545
 USA Cash Services
 1024 Belknap St
 Superior, WI 54880-2810
 USA Cash Services
 1752 Combe Rd Ste 1
 Ogden, UT 84403-5069
 WHEDA
 201 Washington Avenue
 Suite 700
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
           Case 1-17-13567-cjf                       Doc 79          Filed 09/29/20 Entered 09/29/20 12:00:55   Desc Main
                                                                     Document     Page 7 of 7

 Madison, WI 53703
 WHEDA
 201 Washington Avenue
 Suite 700
 Madison, WI 53703


I declare under penalty of perjury that the foregoing is true and correct, and that this declaration was executed
on September 29, 2020.

  /s/ John F. Hedtke
 Signature




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
